ORDER
WHEREAS, by its order dated February 5, 1993, this court suspended petitioner Robert E. Mathias from the practice of law for a period of 30 days; and
WHEREAS, Robert E. Mathias has filed with this court an affidavit stating that he has complied fully with the requirements for reinstatement set forth in this court’s order of February 5, 1993; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Robert E. Mathias has complied with the requirements for reinstatement set forth in this court’s order of February 5, 1993;
NOW, THEREFORE, IT IS HEREBY ORDERED, that Robert E. Mathias is reinstated to the practice of law in the State of Minnesota effective March 8, 1993, subject to his successful completion of the professional responsibility portion of the Minnesota State Bar Examination by February 5, 1994.